    Case: 1:17-md-02804-DAP Doc #: 2741 Filed: 10/07/19 1 of 6. PageID #: 422044



                        IN THE UNITED STATES DISTRICT COURT


                         FOR THE NORTHERN DISTRICT OF OHIO




    IN RE: NATIONAL PRESCRIPTION                   MDL NO. 2804

    OPIATE LITIGATION

                                                   Civ. No. 1:17-md-02804-DAP



    THIS DOCUMENT RELATES TO:                      JUDGE POLSTER

    Track One Cases




                      DISTRIBUTORS’ AMENDED JOINT WITNESS LIST


         Pursuant to Federal Rule of Civil Procedure 26, the Defendants listed below hereby

disclose the following witnesses who may testify at trial on their behalf. 1 This joint defense

witness list is made on behalf of the following Defendants: AmerisourceBergen Drug

Corporation and AmerisourceBergen Corporation; Cardinal Health, Inc.; Henry Schein, Inc. and

Henry Schein Medical Systems, Inc.; McKesson Corporation; and Walgreen Co. and Walgreen




1
  Distributors serve this joint list for purposes of efficiency and to avoid burdening the Court
with overlapping or potentially duplicative witness lists. Inclusion of any particular witness,
including expert witnesses, on this list does not indicate that every Distributor intends to
individually offer that listed witness. Individuals marked with an asterisk are those for whom
Defendants may designate video deposition testimony.
  Case: 1:17-md-02804-DAP Doc #: 2741 Filed: 10/07/19 2 of 6. PageID #: 422045



Eastern Co. (collectively, “Distributor Defendants”). This list is in addition to those witnesses

identified on the named Defendants’ Individual Witness Lists and the Defendants’ Joint Witness

List, and in addition to witnesses that may be played as part of the Distributor Defendants’

videotaped designations or counter-designations.


        In serving this joint witness list, Distributor Defendants specifically reserve the right to

amend, supplement, or otherwise modify these disclosures if new or modified information is

provided at any point. Distributor Defendants also reserve the right to supplement and/or to

amend their lists with any witnesses identified on any party’s witness lists, including any party

who later settles or is severed or dismissed. Distributor Defendants further reserve the right to

supplement and/or to amend this witness list in response to rulings of the Court on pretrial

motions. Distributor Defendants reserve the right to call any of these witnesses as live witnesses

in their case in chief.


        A.      Expert Witnesses


                1.        David A. Kessler, M.D., Senior Advisor, TPG Capital.


                                 Areas of Testimony: Dr. Kessler is expected to testify about the

                                 opinions detailed in his expert report and on matters concerning his

                                 knowledge, skill, experience, education, and training.


                2.        Anna Lembke, M.D., Associate Professor; Chief of the Addiction

                          Medicine Dual Diagnosis Clinic; Medical Director of Addiction Medicine;

                          and Program Director of the Addiction Fellowship in the Department of




                                                   2
Case: 1:17-md-02804-DAP Doc #: 2741 Filed: 10/07/19 3 of 6. PageID #: 422046



                Psychiatry and Behavioral Sciences, Stanford University School of

                Medicine.


                       Areas of Testimony: Dr. Lembke is expected to testify about the

                       opinions detailed in her expert report and on matters concerning

                       her knowledge, skill, experience, education, and training.


          3.    Meredith B. Rosenthal, Ph.D., C. Boyden Gray Professor of Health

                Economics and Policy, Harvard T.H. Chan School of Public Health.


                       Areas of Testimony: Dr. Rosenthal is expected to testify about the

                       opinions detailed in her expert report and on matters concerning

                       her knowledge, skill, experience, education, and training.


    B.    Fact Witnesses


          1.    Victor Borelli,* Former National Account Manager, Mallinckrodt

                Pharmaceuticals.


                       Areas of Testimony: Mr. Borelli is expected to testify concerning

                       his duties and responsibilities as a National Account Manager and

                       his previous relevant employment.


          2.    David Haddox,* Former Vice President of Health Policy, Purdue

                Pharmaceuticals.




                                         3
Case: 1:17-md-02804-DAP Doc #: 2741 Filed: 10/07/19 4 of 6. PageID #: 422047



                       Areas of Testimony: Mr. Haddox is expected to testify concerning

                       his duties and responsibilities as a Vice President of Health Policy

                       and related to his previous relevant employment.


          3.    Amanda Hogan,* Former Associate Director of Marketing, Purdue

                Pharmaceuticals.


                       Areas of Testimony: Ms. Hogan is expected to testify concerning

                       her duties and responsibilities as an Associate Director of

                       Marketing and related to her previous relevant employment.


          4.    Gertrude Kass,* Former Sales Representative, Purdue Pharmaceuticals.


                       Areas of Testimony: Ms. Kass is expected to testify concerning her

                       duties and responsibilities as a Sales Representative and related to

                       her previous relevant employment.


          5.    Richard Sackler, M.D,* Former President and Co-Chairman of the Board,

                Purdue Pharmaceuticals.


                       Areas of Testimony: Dr. Sackler is expected to testify concerning

                       his duties and responsibilities as the President and Co-Chairman of

                       the Board for Purdue Pharmaceuticals and related to his previous

                       relevant employment.




                                          4
Case: 1:17-md-02804-DAP Doc #: 2741 Filed: 10/07/19 5 of 6. PageID #: 422048



Dated:    October 7, 2019                        Respectfully Submitted,

/s/ Shannon E. McClure                           /s/ Eni Mainigi
Shannon E. McClure                               Enu Mainigi
REED SMITH LLP                                   F. Lane Heard III
Three Logan Square                               Ashley W. Hardin
1717 Arch Street, Suite 3100                     WILLIAMS & CONNOLLY LLP
Philadelphia, PA 19103                           725 Twelfth Street NW
Telephone: (215) 851-8100                        Washington, DC 20005
Fax: (215) 851-1420                              Tel: (202) 434-5000
smcclure@reedsmith.com                           emainigi@wc.com
                                                 lheard @wc.com
Counsel for Defendant AmerisourceBergen          ahardin@wc.com
Drug Corporation
                                                 Counsel for Defendant Cardinal
                                                 Health, Inc.

/s/ John P. McDonald                             /s/ Geoffrey Hobart
John P. McDonald                                 Geoffrey E. Hobart
jpmcdonald@lockelord.com                         Mark Lynch
C. Scott Jones                                   COVINGTON & BURLING LLP
sjones@lockelord.com                             One CityCenter
Lauren M. Fincher                                850 Tenth Street NW
lfincher@lockelord.com                           Washington, DC 20001
Brandan J. Montminy                              Tel: (202) 662-5281
brandan.montminy@lockelord.com                   ghobart@cov.com
LOCKE LORD LLP                                   mlynch@cov.com
2200 Ross Avenue
Suite 2800                                       Counsel for McKesson Corporation
Dallas, TX 75201
T: 214-740-8445

Attorneys for Henry Schein, Inc. and Henry
Schein Medical Systems, Inc.

/s/ Kaspar J. Stoffelmayr
Kaspar J. Stoffelmayr
BARTLIT BECK LLP
54 West Hubbard Street
Chicago, IL 60654
Phone: (312) 494-4400
Fax: (312) 494-4440
kaspar.stoffelmayr@bartlitbeck.com

Counsel for Walgreen Co. and Walgreen
Eastern Co.

                                             5
  Case: 1:17-md-02804-DAP Doc #: 2741 Filed: 10/07/19 6 of 6. PageID #: 422049



                               CERTIFICATE OF SERVICE

       I, Geoffrey E. Hobart, hereby certify that the foregoing document was served via the

Court’s ECF system to all counsel of record.

                                                   /s/ Geoffrey E. Hobart
                                                   Geoffrey E. Hobart




                                               6
